McDEVITT, Chief Justice.
BACKGROUND
Respondent Larry Watson (“Watson”) was injured when his foot was caught in an auger in the grain tank of appellant Navistar’s combine. Watson was attempting to clear clogged grain from the tank by stepping into the tank while the engine was running and by jostling the grain loose with his foot. His *351foot slipped into an auger and was severely mangled. Ultimately, his leg had to be amputated below the knee. The operating manual for the combine incorporates warnings concerning the operation of the combine, including a warning against entering the combine with the engine running. Watson had read the manual and was aware of the warnings. Watson sued Navistar, alleging negligent design and insufficient warning. Navistar denied any negligence and asserted the affirmative defense of contributory negligence. After almost twelve hours of deliberation, the jury returned a verdict in favor of Watson, finding that Navistar was more negligent than Watson, 58.9% to 41.1%, and assessing Watson’s damages at $666,222.22. When polled, each juror affirmed that the verdict was theirs. The verdict was reduced to reflect Watson’s negligence, and, on February 6, 1986, judgment was entered for Watson in the amount of $481,998.78.
Navistar moved for a new trial based on affidavits of five of the jurors and one of the alternate jurors stating that the jurors all agreed in advance to average their opinions of liability and damages and to be bound by the results. The trial court granted the motion on November 24, 1986, finding that an impermissible quotient verdict had been reached according to the standard set forth in Lombard v. Cory, 95 Idaho 868, 522 P.2d 581 (1974). Acknowledging that the juror affidavits witnessing the quotient verdict were uncontradieted, the trial court stated that “the evidence is clear that the jury reached their verdict by chance as opposed to deliberation.”
Watson appealed the ruling, and the case was heard by this Court on October 4, 1990. This Court vacated the order granting a new trial, announcing the standards to be applied to quotient verdicts, and remanding the case for further proceedings consistent with the opinion. Specifically, the trial court was directed to consider whether Navistar had made a clear showing that each juror “severally” agreed in advance to be bound by a quotient verdict. Watson v. Navistar Int’l Transp. Carp., 121 Idaho 643, 658, 827 P.2d 656, 671 (1992) (Watson I). After a hearing on the matter, the trial court found that Navistar had failed in its burden and denied the motion for a new trial, stating that “this court is assured that the jury did in fact participate in solemn deliberation and that the verdict finally agreed upon was not irrationally skewed by a minority of inveterate jurors.” Navistar now appeals the trial court’s denial of its motion for a new trial.
Navistar frames the following issues on appeal:
I. Did the trial court abuse its discretion in denying appellant’s motion for a new trial.
II. Did the interest on the award run from the date of the original judgment.
STANDARD OF REVIEW
The determination of whether the conduct of the jury in returning a verdict based on averaging has deprived a party of a fair trial and whether to grant or deny a new trial is left to the sound discretion of the trial court. Watson I, 121 Idaho at 655, 827 P.2d at 668; see also Lombard v. Cory, 95 Idaho 868, 870, 522 P.2d 581, 583 (1974). In determining whether the trial court has abused its discretion, this Court conducts a multi-tiered inquiry:
(1) whether the lower court rightly perceived the issue as one of discretion; (2) whether the court acted within the outer boundaries of such discretion and consistently with any legal standards applicable to specific choices; and (3) whether the court reached its decision by an exercise of reason.
Watson I, 121 Idaho at 658, 827 P.2d at 671 (citing Sun Valley Shopping Center, Inc. v. Idaho Power Co., 119 Idaho 87, 803 P.2d 993 (1991)); State v. Hedger, 115 Idaho 598, 768 P.2d 1331 (1989). Where the evidence to be considered is based entirely upon a written record, as in this case where juror affidavits constitute the record, this Court exercises the privilege of passing upon the weight to *352be given statements contained in affidavits of jurors as did the trial court. Beakley v. Optimist Printing Co., 28 Idaho 67, 71, 152 P. 212, 214 (1915).
ANALYSIS
I.
THE QUOTIENT VERDICT
This Court in Lombard v. Cory, 95 Idaho 868, 522 P.2d 581 (1974), held that:
This Court has long adhered to the rule that where each juror submits the amount of damages he or she thinks is proper and these are averaged, it is not a quotient verdict so. long as the jurors do not agree in advance to be bound by the average reached.
Lombard, 95 Idaho at 870, 522 P.2d at 583. The Lombard court quoted Cochran v. Gritman, 34 Idaho 654, 672, 203 P. 289, 295 (1921), which states that:
A verdict is not subject to be challenged on the ground that it was a chance verdict because the jurors during the course of their deliberation, in order to compose their differences of opinion as to the amount that should be allowed, undertake to average their judgment, unless it clearly appears that before doing so they each severally agree to be bound by the result of such chance methods after the result has been reached.
Lombard, 95 Idaho at 870-71, 522 P.2d at 583-84. This Court adhered to that same position in Watson I. In the original appeal in this case, this Court reemphasized the standard to be applied by the trial court to the special verdict, citing Lombard, Cochran, and Beakley. This Court directed the trial court to determine whether Navistar made a clear showing not only that an average was employed by the jury, but also that ea6h juror severally agreed to be bound by the average, resulting in a quotient verdict. Lombard expressly held, and Watson I implicitly recognized, that a quotient verdict is defined by the presence of both elements, and that a quotient verdict per se results in an unfair trial. See Lombard, 95 Idaho at 870, 522 P.2d at 583. This Court is cognizant of the fact that the severalty requirement mitigates the effect disgruntled jurors might have when attempting to assist the losing party to upset the verdict, and that the trial court must focus on this precise legal standard. Watson I, 121 Idaho at 658, 827 P.2d at 671. The term “severally agreed to be bound” simply means that each juror agreed to be bound in advance.
The key issue in this case, left unattended by Watson I, causing both the parties and the trial court to remain in doubt, is what constitutes a “clear showing” that a quotient verdict was reached. In Beakley, this Court quoted and relied on the existing statute which stated, “when any one or more of the jurors have been induced to assent to any ... verdict ... by a resort to the determination of chance, such misconduct may be proven by the affidavit of any one of the jurors.” Beakley v. Optimist Printing Co., 28 Idaho 67, 73, 152 P. 212, 214 (1915) (quoting Sec. 4439 Rev.Codes). From this premise it is clear that not every juror need attest to his or her independent agreement to be bound by the averaged verdict. In this case, three jurors attested that all nine deliberating jurors agreed in advance to average their verdicts and be bound by the result.1 Moreover, evidence gleaned from these and other *353affidavits shows that at least two participating jurors were inveterate, in that they adjusted their verdicts up or down on the second vote in order to affect the average.
The determinative holding in Watson I stated:
Therefore, the case is remanded for the district court’s determination of whether the verdict was based on adequate deliberations and for consideration of the first set of affidavits in light of the well established standard that in order to find jury misconduct it must be clearly shown that each juror joining in the verdict severally agreed in advance to be bound by the averaged figures. Accordingly, we vacate the order of the district court granting a new trial on the ground of jury misconduct and remand for further consideration.
Watson I, 121 Idaho at 658, 827 P.2d at 671.
With the affidavits of jurors Bull, Hochhalter, and Hines, stating that all of the jurors agreed to be bound by an averaging of their respective opinions, the trial court did not act within the outer boundaries of its discretion in holding that the jury’s verdict was reached as a result of “solemn déliberation.”
We now hold that there is clear evidence that the jury submitted a quotient verdict and that the trial court abused its discretion in finding that Navistar did not sustain its burden of showing that a quotient verdict had been reached. The judgment is reversed and the case remanded for a new trial. Sun Valley Shopping Center, Inc. v. Idaho Power Co., 119 Idaho 87, 803 P.2d 993 (1991).
THE INTEREST RATE
Appellant also argues that interest on the judgment should run only from the date of the order denying a new trial, and that it is a deprivation of their Fourteenth Amendment right to equal protection and due process to apply the pre-1987 statutory interest rate of 18%. Because we have reversed the judgment and remanded the case for a new trial, this issue need not be addressed at this time.
Costs on appeal to appellant Navistar!
BISTLINE, JOHNSON and TROUT, JJ., concur.

. 1. Affidavit of juror Diana Bull:
Juror Bull affied that "because of the wide varieties of opinions, and the firmness of each of the jurors in their opinions, the jurors realized that we would never be able to reach a verdict unless each juror's opinion was averaged with the others. As a result, the nine jurors then participating agreed to average their opinions and then be bound by the average.”
2. Affidavit of juror Cynthia A. Hochhalter:
Juror Hochhalter’s affidavit states that “because of the wide difference in the opinions of the jurors, and the great strength with which those opinions were held, we discussed and understood that we would never be able to reach a verdict without averaging the opinions. We agreed to average the nine jurors' opinions and be bound by the average of the votes.”
3. Affidavit of juror Alan Don Hines:
*353This juror’s affidavit avers that "during the deliberations of the other nine jurors, it was the consensus that we could not all agree on one figure, so we all agreed to submit a figure and whichever way the average came out, that would be the jury’s decision.”